First Cal 8-K Exhibit 99.1 For further Information: At the Company: Ron Santarosa 805-322-9333 At PondelWilkinson: Robert Jaffe 310-279-5969 Corporate Headquarters Address: 3027 Townsgate Road, Suite 300 Westlake Village, CA 91361 FIRST CALIFORNIA REPORTS IMPROVED 2010 FOURTH-QUARTER, FULL-YEAR FINANCIAL RESULTS Company to host conference call today at 11 a.m. Pacific Time WESTLAKE VILLAGE, Calif., February 3, 2011 – First California Financial Group, Inc. (Nasdaq:FCAL), the holding company of First California Bank, today reported improved consolidated financial results for the fourth quarter and full year ended December 31, 2010, with significantly increased net income over the prior-year periods.The company also announced that it will host a conference call later today at 11 a.m. Pacific (2 p.m. Eastern) to review its financial results. For the 2010 fourth quarter, net income advanced to $1.1 million from a net loss of $2.9 million for the same quarter of the prior year.Preferred dividends were $312,500 for both the fourth quarter of 2010 and 2009.Net income available to common shareholders was $767,000, or $0.03 per diluted share, compared to net loss available to common shareholders of $3.2 million, or $0.27 per share, for the 2009 fourth quarter. “Our fourth quarter operating performance reflects continued revenue growth and improved net interest margin,” said C. G. Kum, President and Chief Executive Officer.“During the past year, opportunities for increasing our revenue have been limited by low interest rates and weak loan demand.We, however, have used this time to strengthen our capital position and reserve levels, increase our core deposits and reduce our operating expenses.We believe the steps we have taken provide a solid foundation for earnings growth in 2011 and beyond.” 2010 Fourth Quarter Financial Highlights: ▪ The acquisition of Western Commercial Bank in an FDIC-assisted transaction, recognizing a $2.3 million gain on the purchase, and completed the integration and conversion within 35 days; ▪ Net interest income grew 9 percent to $12.1 million from $11.1 million for the 2010 third quarter; ▪ Net interest margin rose to 3.59 percent from 3.46 percent for the 2010 third quarter; ▪ Non-covered nonaccrual loans declined to $18.2 million from $22.4 million at September 30, 2010, and net charge-offs (non-annualized) as a percentage of average non-covered loans declined to 0.07 percent for the 2010 fourth quarter from 0.40 percent for the 2010 third quarter; ▪ The allowance for loan losses was $17.0 million, compared with $16.5 million for the 2010 third quarter; ▪ Core deposits remained strong at 77 percent of total deposits at December 31, 2010; ▪ Tangible book value per common share was $3.65 at both December 31, 2010 and September 30, 2010. 2010 Full Year Financial Highlights: ▪ Net income was $1.4 million versus a net loss of $4.7 million for 2009; ▪ The company substantially increased tier 1 capital and tangible common equity through the completion of a common stock offering in the 2010 first quarter with gross proceeds of $41.4 million; ▪ The company added three lending teams to further increase market share in its service areas; ▪ Provision for loan losses dropped to $8.3 million in 2010 from $16.6 million in 2009; First California Financial Group, Inc. NASDAQ: FCAL 2-2-2 ▪ At December 31, 2010: o Loans increased 7 percent to $1.0 billion from $939.2 million at prior year-end; o Core non-maturity deposits increased $68.4 million, or 9 percent, to $808.6 million from the end of the previous year; o Non-covered past due and nonaccrual loans declined to $29.9 million from $54.8 million at December 31, 2009; ▪ Operating expenses fell 9 percent to $37.8 million from $41.5 million for 2009; ▪ Completed an FDIC-assisted transaction in November 2010 and entered into a definitive purchase agreement in December 2010 to acquire the electronic banking solutions division of Palm Desert National Bank, which is expected to close at the end of the 2011 first quarter. Asset Quality Non-covered nonaccrual loans decreased to $18.2 million at December 31, 2010 from $22.4 million at September 30, 2010 and $40.0 million at December 31, 2009.The fourth quarter decrease primarily reflects the payoff received on a $3.6 million shared national credit.Non-covered loans past due 30 to 89 days increased to $11.6 million at December 31, 2010, primarily due to an $8.3 million construction loan representing a completed high-end residence in Beverly Hills, California. Non-covered foreclosed properties at the end of the 2010 fourth quarter declined to $26.0 million from $27.9 million at September 30, 2010.The reduction includes a $2.1 million valuation allowance on a $20.1 million completed commercial construction project.As a result, foreclosed property charges were $2.2 million for the 2010 fourth quarter compared with $185,000 for the 2010 third quarter.Non-covered non-performing assets (foreclosed properties, nonaccrual loans and loans 90 days past due and accruing) to total assets was 2.91 percent at December 31, 2010 compared with 3.36 percent at September 30, 2010 and 3.09 percent at December 31, 2009. At December 31, 2010, the company had $53.8 million of covered loans, of which $4.3 million were classified as non-accrual, and $1.0 million of foreclosed property.The covered loans and foreclosed property were acquired in the FDIC-assisted Western Commercial Bank transaction for which the FDIC will share in the losses, if any, arising from the collection of these loans and the sale of the foreclosed property. The allowance for loan losses was $17.0 million, or 1.80 percent of non-covered loans, at the end of the 2010 fourth quarter compared with $16.5 million, or 1.80 percent of non-covered loans, at the end of the 2010 third quarter.At year-end 2009, the allowance was $16.5 million, or 1.76 percent of total loans.Net loan charge-offs for the 2010 fourth quarter fell to $666,000 from $3.6 million for the 2010 third quarter, which included a $3.4 million charge-off on a $15.0 million shared national credit.Net loan charge-offs to average non-covered loans declined to 0.85 percent for 2010 from 0.89 percent for 2009. The provision for loan losses decreased to $1.2 million for the 2010 fourth quarter from $3.6 million for the 2010 third quarter, due to a decline in charge-offs in the 2010 fourth quarter compared with the 2010 third quarter. Financial Results For the 2010 fourth quarter, net interest income before the provision for loan losses increased 9 percent to $12.1 million from $11.1 million for the 2010 third quarter.Net interest margin (on a taxable equivalent basis) rose to 3.59 percent from 3.46 percent for the 2010 third quarter.The increase in the net interest income and net interest margin principally reflects the shift to higher-yielding loans from lower-yielding assets, the decline in cost of interest-bearing liabilities and the increase in the level of interest-earning assets. First California Financial Group, Inc. NASDAQ: FCAL 3-3-3 Service charges, fees and other income increased 7 percent to $1.2 million from $1.1 million for the 2010 third quarter. Operating expenses for the 2010 fourth quarter were $9.4 million compared with $9.1 million for the 2010 third quarter.Operating expenses exclude intangible amortization and foreclosed property gains, losses and expenses.The increase reflects increases to the company’s workforce as a result of the Western Commercial Bank acquisition and the addition of a new lending team. Pre-tax, pre-provision earnings increased 13 percent to $3.1 million from to $2.7 million for the 2010 third quarter.Pre-tax, pre-provision earnings exclude gains on securities transactions and asset quality charges (provision for loan losses, securities impairment and foreclosed property gains, losses and expenses). At December 31, 2010, loans increased to $1.0 billion from $918.7 million at September 30, 2010.The increase includes $53.8 million of covered loans acquired in the FDIC-assisted Western Commercial Bank transaction and the purchase of $28.3 million of recently originated home mortgages at the beginning of the quarter. Deposits as of December 31, 2010 increased to $1.2 billion from $1.09 billion at September 30, 2010.Core non-maturity deposits increased $45.9 million, or 6 percent, to $808.6 at December 31, 2010 from $762.7 million at the end of the 2010 third quarter. Capital Resources Shareholders’ equity was $198.0 million at the close of the 2010 fourth quarter compared with $198.3 million at September 30, 2010.The company’s book value per common share was $6.16 at December 31, 2010 compared with $6.17 at September 30, 2010.Tangible book value per common share was $3.65 at both December 31, 2010 and September 30, 2010. At December 31, 2010, First California’s preliminary total risk-based and leverage capital ratios were 16.78 percent and 11.00 percent, respectively.At the end of the 2010 third quarter, the total risked-based capital ratio was 16.91 percent and the leverage capital ratio was 11.49 percent.The company’s ratio of tangible common equity to tangible assets was 7.08 percent at quarter end and 7.19 percent at the end of the 2010 third quarter.Total assets were $1.52 billion at December 31, 2010 compared with $1.50 billion at September 30, 2010. Kum concluded: “Proceeding into 2011, we plan to further expand our product offerings and add new revenue streams with attractive margins, as exemplified by our recent agreement to acquire the electronic banking services business from Palm Desert National Bank.We will continue to build upon our strengths, progress and momentum.” Use of Non-GAAP Financial Measures This news release includes “non-GAAP financial measures” within the meaning of the Securities and Exchange Commission rules.Tangible common equity as a percentage of tangible assets is a non-GAAP financial measure.Tangible common equity to tangible assets represents tangible common equity, calculated as total shareholders’ equity less preferred stock and related dividend and accretion of preferred stock discount, goodwill and intangible assets, net, divided by total assets less goodwill and other intangible assets, net.Management believes that this measure is useful when comparing banks with preferred stock due to TARP funding to banks without preferred stock on their balance sheet and for evaluating a company’s capital levels.This information is being provided in response to market participant interest in this financial metric.This information is not intended to be considered in isolation or as a substitute for the relevant measures calculated in accordance with U.S. GAAP.The reconciliation of this non-GAAP financial measure to GAAP financial measure is provided as an attachment to the financial tables. First California Financial Group, Inc. NASDAQ: FCAL 4-4-4 Conference Call and Webcast First California will hold a conference call today, February 3, 2011 at 11 a.m. Pacific (2 p.m. Eastern) to discuss the company’s 2010 fourth quarter and full year financial performance.Investment professionals are invited to participate in the live call by dialing 877-317-6789 (domestic), or 412-317-6789 (international) and requesting the First California conference call.Other interested parties are invited to listen to the live call through a live, listen-only audio Internet broadcast at www.fcalgroup.com.Listeners are encouraged to visit the Web site at least 15 minutes prior to the start of the call to register, download and install any necessary audio software.For those who are not available to listen to the live broadcast, the call will be archived on the same Web site for one year.A telephonic replay of the call will be available one hour after the end of the conference through February 18, 2011 by dialing 877-344-7529 (domestic) or 412-317-0088 (international) and entering replay passcode 448019. About First California First California Financial Group, Inc. (Nasdaq:FCAL) is the holding company of First California Bank. Celebrating 31 years of business in 2010, First California is a regional force of strength and stability in Southern California banking with assets in excess of $1.5 billion and led by an experienced team of bankers.The company specializes in serving the comprehensive financial needs of the commercial market, particularly small- and middle-sized businesses, professional firms and commercial real estate development and construction companies.Committed to providing the best client service available in its markets, First California offers a full line of quality commercial banking products through 18 full-service branch offices in Los Angeles, Orange, Riverside, San Bernardino, San Diego and Ventura counties.The holding company’s Web site can be accessed at www.fcalgroup.com.For additional information on First California Bank’s products and services, visit www.fcbank.com. Forward-Looking Information This press release contains certain forward-looking information about First California that is intended to be covered by the safe harbor for "forward-looking statements" provided by the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are forward-looking statements, and include statements related to the maintenance of First California’s asset quality and capital position, the company’s ability to enhance efficiencies and manage costs and the expected continued progress in consolidating operations and the benefits of those activities, the monitoring of and management of risks in First California’s loan portfolio, the adequacy of sources of liquidity to support First California’s operations and strategic plans, the monitoring of and response to changing market conditions, and the status of the economy in the Southern California communities served by First California.Such statements involve inherent risks and uncertainties, many of which are difficult to predict and are generally beyond the control of First California. First California cautions readers that a number of important factors could cause actual results to differ materially from those expressed in, or implied or projected by, such forward-looking statements. Risks and uncertainties include, but are not limited to, revenues are lower than expected, credit quality deterioration which could cause an increase in the provision for credit losses, First California’s ability to complete future acquisitions, successfully integrate such acquired entities, or achieve expected beneficial synergies and/or operating efficiencies within expected time-frames or at all, changes in consumer spending, borrowing and savings habits, technological changes, the cost of additional capital is more than expected, a change in the interest rate environment reduces interest margins, asset/liability repricing risks and liquidity risks, general economic conditions, particularly those affecting real estate values, either nationally or in the market areas in which First California does or anticipates doing business are less favorable than expected, a slowdown in construction activity, recent volatility in the credit or equity markets and its effect on the general economy, loan delinquency rates, the ability of First California to retain customers, demographic changes, demand for the products or services of First California as well as their ability to attract and retain qualified people, competition with other banks and financial institutions, and other factors. If any of these risks or uncertainties materializes or if any of the assumptions underlying such forward-looking statements proves to be incorrect, First California's results could differ materially from those expressed in, or implied or projected by such forward-looking statements. First California assumes no obligation to update such forward-looking statements.For a more complete discussion of risks and uncertainties, investors and security holders are urged to read the section titled "Risk Factors" in First California's Annual Report on Form 10-K and any other reports filed by it with the Securities and Exchange Commission ("SEC"). The documents filed by First California with the SEC may be obtained at the SEC's website at www.sec.gov. These documents may also be obtained free of charge from First California by directing a request to: First California Financial Group, Inc., 3027 Townsgate Road, Suite 300, Westlake Village, CA 91361. Attention: Investor Relations. Telephone (805) 322-9655. # # # First California Financial Group Unaudited Quarterly Financial Results (in thousands except for share data and ratios) As of or for the quarter ended 31-Dec-10 30-Sep-10 30-Jun-10 31-Mar-10 31-Dec-09 Income statement summary Net interest income $ Service charges, fees & other income Operating expenses Provision for loan losses Foreclosed property (gain)/loss & expense ) 78 Amortization of intangible assets Gain on securities transactions Integration/conversion expense - Gain on acquisition - Impairment loss on securities 23 - 18 Income (loss) before tax ) Tax expense (benefit) 38 96 79 ) Net income (loss) $ $ 64 $ $ $ ) Net income (loss) available to common shareholders $ $ ) $ ) $ ) $ ) Common shareholder data Basic earnings (loss) per common share $ $ ) $ ) $ ) $ ) Diluted earnings (loss) per common share $ $ ) $ ) $ ) $ ) Book value per common share $ Tangible book value per common share $ Shares outstanding Basic weighted average shares Diluted weighted average shares Selected ratios, yields and rates Return on average assets % -0.77 % Return on average tangible assets % -0.81 % Return on average equity % -7.08 % Return on average common equity % -0.57
